Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	The request for continued examination filed 08/03/2022 is accepted. 
Response to Arguments 
	The following is in response to the applicant’s remarks filed 08/03/2022. 
	The applicant submits that that in the interview conducted July 28 2022 that it was agreed that the amendments would overcome the cited prior art. 
	This is incorrect as it was agreed that the previous rejection would be overcome, but not necessarily the cited art. However, upon further search new art has been found which is closer to the claimed subject matter. Thus, the previous rejection is withdrawn in favor of the current rejection. 
	Separately, a new reference has been cited as evidentiary support in showing the art recognized equivalence of various battery components in different types of metal-air batteries. This is provided to show that there exists overlap between metal-air batteries in choosing electrode materials, and while it is noted that the previously cited art does not teach the newly claimed zinc-air battery it does not prevent the previously applied references from providing teachings applicable to zinc-air embodiments. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 – 7, 9, and 18 - 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schuth, US20150017555A1 as evidenced by Sata, US20220247016A1

Regarding claim 2, Schuth teaches the zinc-air battery of claim 9, wherein the perforated shells are at least partly agglomerated (powder may be pressed in an application of an electrode assembly)[0024][0041].

Regarding claim 3, Schuth teaches the zinc-air battery of claim 9, wherein the zinc is at least partly internally coated in the perforated shells (shells impregnated with Zinc salt)[0003].

Regarding claim 4, Schuth teaches the zinc-air battery of claim 9, wherein the zinc oxide comprises zinc oxide particles which are at least partly within the perforated shells (shells impregnated with Zinc salt)[0003].

Regarding claim 5, Schuth teaches the zinc-air battery of claim 9, wherein volumes of the perforated shells are configured to sustain at least a 30% volume increase of Zn oxidation to ZnO (shells can sustain volume increase of silicon which is higher than Zn)[0039].

Regarding claim 6, Schuth teaches the zinc-air battery of claim 9, wherein the perforated shells are conductive and made of at least one of Ni, Sn, C, TiN or combinations thereof (graphitic shell)[0011].

Regarding claim 7, Schuth teaches the zinc-air battery of claim 9. 
Schuth does not teach wherein the perforated shells are coated by a carbon-based coating.
However, the shells are intend to be formed into an anode active material slurry to be disposed on a current collector. It is well known in the art to coat the anode active material with carbon as it increases conductive properties. The addition of the carbon-based coating is then seen as an obvious design choice that is within the skill of one ordinary in the art. 

Regarding claim 9, Schuth teaches a zinc-air battery (particles for use in air-battery)[0040] comprising: 
at least one electrode made of sintered powder (sintering metal particles)[0003][0010] attached to a current collector (inherent feature of an electrode), 
wherein the powder comprises: a plurality of perforated shells having a size of at least 100nm (spherical shells having a particle size of 100 – 600 nm)[0012][0015][0016] and comprising openings smaller than 10nm (mesopores in porous shell having size of 2 – 50nm)[0013], 
wherein the shells are electrically conductive and/or comprise an electrically conductive coating (electrically conductive shells)[0011], and 
zinc and/or zinc oxide which resides at least partially within the shells (shells are impregnated with zinc as an active metal)[0003], 
wherein the zinc is oxidized during operation of the zinc-air battery, at least one air electrode, and alkaline electrolyte (inherent features of a zinc-air battery)
Schuth does not explicitly teach zinc-air batteries, and instead discloses metal-air batteries. However, it is implied from the use of zinc as an active material impregnated into the porous conductive shell. 
Further showing of evidence in support of the above teachings being capable of use in a variety of metal-air battery applications including zinc-air, Sata teaches a metal-air cell wherein it is further disclosed that metal-air batteries such as lithium-air, zinc-air, sodium-air, and others can be used interchangeably showing art recognized suitability for an intended purpose [0104].


Regarding claim 18, Schuth teaches the zinc-air battery of claim 9, wherein the perforated shells are stiff, and maintain a free space to contain the zinc oxide (shells impregnated with Zinc salt)[0003](spheres do not break under mechanical loading)[0041]

Regarding claim 19, Schuth teaches the zinc-air battery of claim 9, wherein the perforated shells comprise flexible pockets that expand to accommodate for an increase in volume from Zn to ZnO during oxidation (shells can sustain volume increase of silicon which is higher than Zn)[0039].

Regarding claim 20, Schuth teaches the zinc-air battery of claim 9, wherein the shells are conductive and made of at least one of Ni, Sn, TiN or combinations thereof (graphitic shell)[0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724